DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are presented for examination.

Claim Objections
2.	Claims 1, 6-8, and 11-12 are objected to because of the following informalities:  
In claims 1, 8, in citing that “a content of a pixel of a display corresponds to a glyph…” the claimed limitation appears to state that it is the display that corresponds to the glyph, instead of the pixel content as intended by the Applicant. 
Also in said claims 1, 8, from the limitation reciting: “selecting a version of [a] plurality of versions…”, the Applicant is suggested to replace “a” with -the- after “version of”. 
In claim 6, 11, the Applicant is suggested to insert -are- before “stored”. 
In claim 7, 12, the Applicant is suggested to replace “the display corresponds” with -the display that corresponds-.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1, and 8, the limitations reciting: “determining a subpixel alignment offset of the specified screen coordinates as a difference between the rounded pixel coordinate values and the subpixel alignment” render the claim indefinite, because it  is unclear as to how the difference between [pixel coordinate] rounded values and subpixel alignment be used to determine a subpixel alignment offset. To calculate an offset [value], two set of numbers must be subtracted [from all coordinates], leaving only positive values as a remainder. Thus, the lack of a clearly and precisely defined metes and bounds in the claimed limitation renders the claim indefinite and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
Further, in said claims 1, and 8, the limitations reciting: “selecting a version of a plurality of versions of the glyph having a subpixel alignment offset with a same sign as the subpixel alignment offset” render the claim indefinite, because it  is unclear as to which subpixel alignment offset with sign that is being used as the premise for comparing and  selecting a version among the plurality of versions. Thus, the lack of a clearly and precisely defined metes and bounds in the claimed limitation leaves the Examiner in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the claimed subject-matter indefinite.
In claims 7,  and 12, the limitation reciting: “…another content of another pixel of the display corresponds to the glyph, the pixel and the other pixel corresponding at least partially to a same portion of the glyph” renders the claim indefinite. It is unclear as to which “another pixel” and/or “portion of the glyph” the applicant are referring to. The other pixel and the glyph’s portion must be relative to a specific pixel and a specific portion in question. Such information is not made clear here in the claim, thus, leaving the reader in doubt as to the meaning of the technical feature to which it refers.
Claims 2-6, 9-11 and 13 recite the problems of claims 1, 8 and 12, by dependence, and are, therefore, rejected under the same rationale.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 14-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 11120774, hereinafter the ’74 patent. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the claim 14, which are not explicitly recited in the claim 7 of the ’74 patent would have been obvious to one of ordinary skill in the art at the time the invention was made and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For examples, claim 7 of the ’74 patent recite all the features and steps found in claim 14 of the instant application including the computer-implemented method comprising: determining a subpixel alignment offset of specified screen coordinates of a glyph to be rendered on a display with respect to one or more pixels of the display (see lines 1-7 of the ’74 patent); based on the subpixel alignment offset of the specified screen coordinates and respective subpixel alignment offsets of a plurality of versions of the glyph, selecting one or more versions of the plurality of versions of the glyph (see lines 8-12 of the ’74 patent); and generating content to be displayed in a pixel of the one or more pixels of the display based on the one or more selected versions of the glyph and the subpixel alignment offset of the specified screen coordinates. (see lines 14-19 of the ’74 patent). 
The only distinction between the claim sets is that the claim 7 of the ’74 patent does not specifically describe the generation of a content to be displayed in a pixel of a display based on a selected version. 
However, considering that at claim 7 of the ’74 patent the determined subpixel alignment offset is based on a pixel content display that corresponds to a glyph to be rendered at specified screen coordinates on the display to generate a display version of the pixel, it is obvious that the generated display version of the pixel, based on the one or more selected versions of the glyph and the subpixel alignment offset of the specified screen coordinates, is in relation to the determined display pixel content that corresponds to a glyph to be rendered at specified screen coordinates on the display.
Accordingly, those in possession of the invention would have been motivated to consider the generation of a content to be displayed as part of a display version of the pixel, as recited in claims 7 and 10 of the ’74 patent in order to reduce the differences between noticeable glyphs on the display, due to different pixel alignments. As such, the granting of the current application would infringe with the claimed invention of the ‘74 patent. 
The granting of claim 15 in the current application would infringe with the claimed invention of claim 8 in the ‘74 patent for reasons similar to the analysis of claim 14, as described above. Thus, claim 15 of the instant application is unpatentable for obvious-type double patenting over claim 8 of the ’74 patent. 
Claim 16 of the instant application is unpatentable for obvious-type double patenting over claim 9 of the ’74 patent. 
Claim 17 of the instant application is unpatentable for obvious-type double patenting over claim 10 of the ’74 patent.
Claim 18 of the instant application is unpatentable for obvious-type double patenting over claim 11 of the ’74 patent.
Claim 19 of the instant application is unpatentable for obvious-type double patenting over claim 12 of the ’74 patent.
Claim 20 of the instant application is unpatentable for obvious-type double patenting over claim 13 of the ’74 patent.

Allowable Subject Matter
7.	Claims 1 -20 have no art rejection but are rejected for obviousness-type double patenting and under 35 U.S.C. § 112(b). A final determination of patentability of the claims will be made upon resolution of the above claim rejections.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
07/16/2022